Title: From Benjamin Franklin to Arthur Lee, 1 April 1778
From: Franklin, Benjamin
To: Lee, Arthur


Sir,
Passy, April 1. 1778
There is a Stile in some of your Letters, I observe it particularly in the last, whereby superior Merit is assumed to yourself in point of Care, and Attention to Business, and Blame on your Colleagues is insinuated without making yourself accountable by a direct Charge, of Negligence or Unfaithfulness, which has the Appearance of being as artful as it is unkind. In the present Case I think the Insinuation groundless. I do not know that either Mr. Deane or myself ever show’d an Unwillingness to settle the Public Accounts. The Banker’s Book always contain’d the whole. You could at any time as easily have obtain’d the Account from thence as either of us. And you had abundantly more Leisure. If on examining it you had wanted Explanation of any Article, you might have call’d for it and had it. You never did either. As soon as I obtain’d the Account, I put it into your Hands, and desired you to look into it; and I have heard no more of it since, ’till now, just as Mr. Deane was on the point of departing. Mr. Deane, however, had left with me, before the Receipt of your Letter, both the Public Papers, and Explications of the several Articles in the Account that came within his Knowledge. With these Materials I suppose we can settle the Account whenever you please. You have only to name the Day and Place and I will attend the Business with you. I have the Honour to be, with great Esteem, Sir, Your most obedient humble Servant
B F
 
Notation: BF. to A Lee Ap. 1. 1778.
